Citation Nr: 1538557	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an extraschedular rating greater than 60 percent for status post (SP) right total knee replacement (TKR).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which assigned a 30 percent rating for the Veteran's SP right TKR effective August 1, 2007. 

The Veteran had a right TKR for his service connected knee disability in March 2004, and in an April 2004 rating decision the RO assigned a temporary 100 percent rating, effective March 23, 2004, for that disability - under Diagnostic Code 5055.  After a September 2005 examination, in October 2005 the RO proposed to reduce the 100 percent rating to a 30 percent rating under 38 C.F.R. § 3.105(e).  However, in a May 2007 rating decision the RO implemented a 30 percent rating effective August 1, 2007.  The Veteran filed a notice of disagreement the same month.  

In June 2012, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014). 

In October 2011, December 2013, and July 2014 the Board remanded the case for further development.  A November 2014 rating decision granted a 60 percent schedular rating for the SP right TKR, effective August 1, 2007, the date that the Veteran's convalescent period ended, under Diagnostic Code 5055. 

In March 2015 the Board denied a rating in excess of 60 percent for SP right TKR on a schedular basis and remanded the claim for an extraschedular rating in excess of 60 percent to the RO for consideration.  In an April 2015 Supplemental Statement of the Case (SSOC) the RO determined that extraschedular consideration was not warranted.  

The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  There is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

In the Board's July 2014 remand, the issue of service connection for scarring on the Veteran's right knee was referred to the RO for initial action.  As noted in an April 27, 2015, memorandum by the VA Appeals Management Center (AMC) the record still does not reflect that the RO has adjudicated this claim.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The SP right TKR both singly and cumulatively with other service-connected disorders does not present an exceptional disability picture which is not adequately compensated by schedular rating criteria.  


CONCLUSION OF LAW

The criteria for an extraschedular rating greater than 60 percent for SP right TKR are not met.  38 C.F.R. §§ 3.102, 3.321(b)(1) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to provide information as to notification of how to substantiate a claim and to assist a Veteran in the development of a claim.  The implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); and 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a claim; i.e., (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the appropriate notice was furnished to the Veteran in an April 2008 letter which fulfilled all of the elements required under the holding in Dingess/Hartman, 19 Vet. App. 473 (2006).  

Here, the November 2014 rating decision which assigned a 60 percent schedular rating upon termination of the 100 percent convalescent rating, notified the Veteran that the RO had considered entitlement to increased disability under 38 CFR 3.321(b); however, the RO found that the condition did not present an exceptional disability picture which warrants an extra-schedular evaluation.  

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  VA has obtained records of treatment reported by the Veteran, including service treatment records, as well as VA and private treatment records.  Although the April 2015 supplemental statement of the case reflects the AMC reviewed additional VA treatment records dated from September 2014 to April 2015, the Board finds that there is sufficient medical evidence of record to evaluate the disability and so it is unnecessary to remand the case yet again (for a fourth time) to retrieve additional records.  Additionally, the Veteran was provided appropriate VA examinations of his right knee disability.  The examinations and treatment records contains sufficient information to permit the disability to be accurately rated. In addition, there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The claim was remanded in October 2011 to provide the Veteran the opportunity to testify in support of his claim but, as noted in the December 2013 remand without good cause he did not attend a scheduled hearing.  The 2013 remand also requested that he be afforded the opportunity to provide information as to any additional evidence, that VA treatment records be obtained, and that he be afforded a VA rating examination.  All of this was done, including conducting a January 2014 rating examination.  The case was remanded in July 2014 to obtain records from the Social Security Administration (SSA) and these were subsequently associated with the Veteran's e-folder in September 2014.  As noted, the AMC complied with the March 2015 Board remand instructions and addressed, and denied, referral of the case to the VA's Director of Compensation for a possible rating in excess of 60 percent on an extraschedular basis.  Therefore, the Board finds that VA has complied with all remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Background

On VA examination in May 2009 the Veteran reported having painful motion, weakness, instability, problems with walking prolonged distances, mechanical symptoms such as clicking, locking, catching, and swelling.  He also claimed to have experienced falls and incapacitating episodes, but denied any physician-prescribed bedrest.  He also noted that he was using a cane for balance.  During range of motion testing, he was able to flex the right knee 105 degrees, with pain, and extension was normal.  The examiner noted that with flare-ups, his range of motion would be limited approximately another 15 degrees.  

On VA examination in January 2014 the Veteran reported functional impairment due to his right knee disability after repetitive motion, because he had less movement than normal, pain on movement, and disturbance of locomotion.  On range of motion testing he was able to flex the right knee to 125 degrees, with pain at 110 degrees before and after repetitive use testing.  Knee extension was normal.  The examiner also noted that there was no additional loss of motion after repetitive use testing.  

Significantly, at the examination the Veteran reported that his right knee was better than it was before his knee replacement in 2004, and that although he still had some knee pain symptoms, he did not note any specific deterioration in his knee symptoms since he recovered from the knee replacement.  Moreover, he stated that he did not use a brace, although he used a cane on a regular basis.  He also reported that he could walk fairly well and did not feel very limited as to how far he could walk.  In fact, he indicated that he took his grandson to the park almost every day and was able to play with him.  He was taking Meloxicam and Methocarbamol daily for his knee and other bodily pains, but he was not receiving any new treatments for the knee.  

The Veteran is service-connected for SP right TKR (with a history of anterior cruciate ligament and medial meniscus repair) rated 60 percent under Diagnostic Code 5055; chronic lumbar strain, rated 40 percent disabling under Diagnostic Codes 5237 - 5242; right hip degenerative joint disease (DJD) rated 10 percent under Diagnostic Codes 5299 - 5253; tinnitus rated 10 percent under Diagnostic Code 6260; and bilateral hearing loss, assigned a noncompensable evaluation under Diagnostic Code 6100.  The Veteran has been in receipt of a combined disability rating of 20 percent from January 14, 1988; 30 percent from February 6, 2002; 100 percent from October 29, 2002 (a temporary total rating under 38 CFR § 4.30); 60 percent from March 1, 2003; 100 percent from March 23, 2004 (a temporary total rating following the right TKR); 70 percent from August 1, 2007; and 80 percent from March 6, 2008.  He has been assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) since March 06, 2008.  

Schedular Rating Principles

Because a determination of whether an extraschedular rating is appropriate requires a determination that the schedular rating criteria are inadequate, the Board notes that in the assignment of a schedular rating a veteran's entire history is to be considered.  38 C.F.R. § 4.1.  Also, separate ratings can be assigned for separate periods of time, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35 (1993); and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  
Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral for extraschedular consideration to the VA's Director of Compensation and Pension Services is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than lay evidence.  

While the criteria under the potentially applicable Diagnostic Codes for rating the right knee disability. i.e., Diagnostic Codes 5256 through 5263, do not specifically list all possible symptoms, they address the most common symptoms and extent of involvement in determining the impact of the disability.  These include ankylosis, subluxation, lateral instability, dislocated cartilage, locking, pain, effusion, limitation of motion, loose motion from nonunion of the tibia or fibula, and, in cases of genu recurvatum, weakness and insecurity in weight-bearing.  In this case, while the right knee symptoms were sufficiently severe as to necessitate replacement of the right knee, his symptoms are not shown to have fallen outside of the scope of symptoms generally contemplated in the assignment of schedular ratings.  The Veteran has not described any unusual or exceptional features associated with his knee disability or described how the knee disability affects him in an unusual or exceptional manner.  

The evidence before the Board does not establish that a more detailed description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating the disorder.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  

The Federal Circuit in Johnson, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  

However, in this case, the Veteran has been awarded a TDIU rating as of March 6, 2008, and, so, since that time there is no "gap" to be filled in by an extraschedular rating based on all service-connected disorders, within the meaning of the Federal Circuit's decision in Johnson, Id.  

As to the time prior to March 6, 2008, the Veteran has not been in receipt of a combined disability rating of less than 60 percent since October 2002, when service connection was granted for the now service-connected low back and right hip disorders, a time which predates the period commencing with the Veteran's claim for a higher rating.  

As to the cumulative impact of the other service-connected disorders, no significant impairment is shown to be due to the noncompensably rated bilateral hearing loss and there is no more than, at most, minimal impairment due to the service-connected tinnitus.  

With respect to the service-connected lumbar and right hip disabilities, by regulation, the rating assigned for the service-connected right knee disability must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorders is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity of the reported symptoms.  

Moreover, the rating criteria provide for ratings for the service-connected low back, right hip, and hearing loss greater than those currently assigned, which may be awarded should there in the future be greater functional impairment due to the service-connected disorders.  Also, the Veteran has not described any unusual or exceptional features associated with his disability or described how the disability affects him in an unusual or exceptional manner.  Moreover, the evidence indicates that with medication for his service-connected musculoskeletal disorders, he has been able to maintain a significant degree of physical activity, as indicated by the postoperative improvement in the right knee and his greater mobility.  Likewise, the evidence suggests that his medications for the service-connected musculoskeletal disorders also provide some relief from disabling pain.  While this pain relief and other improvement from medication may not be considered in the assignment of schedular ratings, when as here the musculoskeletal schedular rating criteria do not list it as a rating criterion, there is no prohibition against considering such pain relief and other improvement from medication in the context of whether an extraschedular rating is warranted.  See generally Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Thus, the Board finds that the currently assigned ratings are appropriate.  Crucially, the Board finds no credible persuasive evidence of record that shows that the functional impairment caused by the Veteran's right knee disability (which is actually the only disability properly before the Board) is not adequately contemplated by the assigned rating or that the functional impairment caused by the 
combined effect of the Veteran's right knee disability with his low back disability, right hip disability, tinnitus, and bilateral hearing loss are not adequately contemplated by the assigned ratings.  Indeed, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26 Bilateral Factor ("When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability. The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations."); 38 C.F.R. § 3.350 Ratings for Special Purposes (setting forth the schedule for special monthly compensation ratings).  The disability picture presented here is not suggestive of disability warranting such special consideration.     Therefore, the Board finds that even with consideration being given to the doctrine of the favorable resolution of doubt in favor of the Veteran, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an extraschedular rating greater than 60 percent for SP right TKR is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


